DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 12, 14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (2019/0229152).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Re claim 1, Wang discloses forming a photolithographic material film (04) on a substrate (01); performing a first exposure treatment and a development treatment sequentially on the photolithographic material film to form an initial pattern of the pixel definition layer (Fig. 4C); and performing a second exposure treatment (Fig. 4D) and a curing treatment sequentially on the initial pattern to form a final pattern of the pixel definition layer ([0049]).
Re claims 4 and 17, Wang discloses wherein performing the second exposure treatment on the initial pattern comprises: exposing the initial pattern by using a photo- mask that exposes at least side surfaces of the initial pattern (Fig. 4D).
Re claim 12, Wang discloses forming a pixel definition layer on a substrate comprising: forming a photolithographic material film (04) on a substrate (01); performing a first exposure treatment and a development treatment sequentially on the photolithographic material film to form an initial pattern of the pixel definition layer (Fig. 4C); performing a second exposure treatment and a curing treatment sequentially on the initial pattern to form a final pattern of the pixel definition layer (Fig. 4D); forming a light-emitting layer (05) in an opening area on the pixel definition layer (Fig. 6B); and forming a packaging layer (061/062) on the light-emitting layer (05) (Fig. 6D).
Re claim 14, Wang discloses A display panel manufactured by the method for manufacturing the display panel according to claim 12 (abstract).


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun (CN107968108).
Re claim 1, Yun discloses (Figs. 2 and 3 and [0035]-[0064]) forming a photolithographic material film on a substrate; performing a first exposure treatment and a development treatment sequentially on the photolithographic material film to form an initial pattern (bank) of the pixel definition layer; and performing a second exposure treatment (UV treatment) and a curing treatment sequentially on the initial pattern to form a final pattern of the pixel definition layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yun as applied to claim 1 above, and further in view of the following comments.
Re claims 2 and 15, Yun does not disclose wherein performing the second exposure treatment on the initial pattern comprises: performing the second exposure treatment on the initial pattern by using an I-line ultraviolet light.
However, it is noted that in the UV treatment, the I-line UV lamp was used to expose and select the proper illumination intensity.  Selection of suitable processing conditions, such as small pressure and long duration, for the vacuum drying process is a common technical means for those skill in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to use the proper tool for the desired treatment and conditions on the final device.
Re claims 3, 9-11 and 16, One of ordinary skill in the art would have been led to the recited illumination intensity and thickness of the photolithographic material through routine experimentation to achieve a desired exposure strength.  
               In addition, the selection of illumination intensity and thickness of the photolithographic material, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
               Note that the specification contains no disclosure of either the critical nature of the claimed illumination intensity and thickness of the photolithographic material or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen illumination intensity and thickness of the photolithographic material or upon another variable recited in a claim, the Applicant must show that the chosen illumination intensity and thickness of the photolithographic material are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claims 6, 7 and 18, pre-drying treatment is known to be performed to remove solvents and contaminants from the material, and vacuum dying is know to be performed to enhance adhesion, which are common and well-known techniques in the art before the effective filing date of the present invention.
Re claims 8-10, One of ordinary skill in the art would have been led to the recited treatment stages, pressures and times of treatments through routine experimentation to achieve a desired final stage of the material.  
               In addition, the selection of treatment stages, pressures and times of treatments, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
               Note that the specification contains no disclosure of either the critical nature of the claimed treatment stages, pressures and times of treatments or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen treatment stages, pressures and times of treatments or upon another variable recited in a claim, the Applicant must show that the chosen treatment stages, pressures and times of treatments are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claim 12 and 13, Yun discloses forming a packaging layer (encapsulation layer) on the light emitting layer ([0061]). Yun does not disclose the packaging layer comprises an organic packaging film; and forming the packaging layer on the light-emitting layer comprises forming an organic packaging film on the light-emitting layer by using an ink jet printing process.
It is well known in the art before the effective filing date of the present invention that an encapsulation layer might be made of an organic material and forming the material using an ink jet process.  Therefore, it would have been obvious to one of ordinary skill in the art to use the known material and method for its own intended purpose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        May 3, 2022